Name: Commission Regulation (EC) No 3360/93 of 8 December 1993 amending Regulation (EEC) No 2147/93 on a special intervention measure for barley in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/119 . 12. 93 Official Journal of the European Communities COMMISSION REGULATION (EC) No 3360/93 of 8 December 1993 amending Regulation (EEC) No 2147/93 on a special intervention measure for barley in Spain Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 0, Having regard to Commission Regulation (EEC) No 1533/93 of 22 June 1993, laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on recitals and the measures to be taken in the event of disturbance on the market for cereals (3), Whereas Commission Regulation (EEC) No 2147/93 (4) opens an invitation to tender for the refund for the export of barley produced in Spain to all third countries ; Whereas, given the present situation, the United States of America and Canada should be excluded from the desti ­ nations for this invitation to tender ; Whereas, as a result, as regards exports of barley to the United States of America and Canada, no refund shall be payable ; whereas, consequently, provision should be made to ensure that exporters furnish one of the docu ­ ments provided for in Commission Regulation (EEC) No 3665/87 (% as last amended by Regulation (EEC) No 2805 ( «) ; HAS ADOPTED THIS REGULATION : Article 1 1 . Article 2 (2) of Regulation (EEC) No 2147/93 is hereby replaced by the following : *2. The invitation to tender shall relate to the quan ­ tity of barley referred to in Article 1 (1 ) for export to all third countries, except the United States of America and Canada.' 2 . The heading of Annex I to Regulation (EEC) No 2147/93 is hereby replaced by the following : 'Weekly invitation to tender for the refund for the export of Spanish barley to all third countries except the United States of America and Canada'. Article 2 Notwithstanding Article 14 of Regulation (EEC) No 1533/93 , one of the documents provided for in Article 18 (2) of Regulation (EEC) No 3665/87 shall be furnished for exports of barley made using export licences issued as from the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 151 , 23. 6. 1993, p. 15 . (4) OJ No L 191 , 31 . 7. 1993, p. 109 . H OJ No L 351 , 14. 12. 1987, p. 1 . (*) OJ No L 256, 14. 10 . 1993, p. 7.